MEMORANDUM ***
Sarabjit Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision, summarily affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and relief under the Convention Against Torture (“CAT”). *266We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004). We deny the petition for review.
Substantial evidence supports the IJ’s decisions. Kaur’s testimony was vague, implausible, unresponsive, and lacked sufficient detail. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Moreover, Zaur’s testimony conflicted with her supporting documentation regarding whether or not her father-in-law was alive, whether she supported the Shiromani Akali Dal Mann, and whether she was raped. See Pal v. INS, 204 F.3d 935, 938 (9th Cir .2000).
Because Zaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
As Zaur points to no other evidence that she could claim the IJ should have considered in making a determination under CAT, her CAT claim must fail along with her asylum claim. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.